EXHIBIT 10.1






FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
is dated as of September 12, 2016, by and among LGI HOMES, INC., a Delaware
corporation (the “Borrower”), the Lenders (as defined below) party hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
for the Lenders (together with its successors and assigns, the “Administrative
Agent”).
W I T N E S S E T H :
WHEREAS, Borrower, the lenders from time to time party thereto (the “Lenders”),
and Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of May 27, 2016 (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”); and
WHEREAS, the Borrower has requested that the Requisite Lenders amend certain
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Requisite Lenders have agreed to such amendments, subject to the
terms and conditions set forth below.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:
SECTION 1.Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.
SECTION 2.Amendments to the Credit Agreement. The parties hereto hereby agree
that:
(a)Section 1.1 of the Credit Agreement is hereby amended by amending the
definitions of “Borrowing Base,” “Borrowing Base Certificate,” and “Eligible
Property” so that they read, in their entirety, respectively, as follows:
“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined from time to time in accordance
with this Agreement. Notwithstanding anything to the contrary contained herein:
(a)the aggregate Borrowing Base Value of Land Held for Development shall not
exceed at any time twenty percent (20%) of the Borrowing Base (and any amount in
excess of such limitation shall be excluded from the calculation of Borrowing
Base);
(b)(i) through December 31, 2016, the aggregate Borrowing Base Value of Land
Held for Development, Lots Under Development and Finished Lots shall not exceed
at any time fifty-five percent (55%) of the Borrowing Base (and any amount in
excess of such limitation shall be excluded from the calculation of Borrowing
Base) and (ii) after December 31, 2016, the aggregate Borrowing Base Value of
Land Held for Development, Lots Under Development and Finished Lots shall not
exceed at any time forty-five percent (45%) of the Borrowing Base (and any
amount in excess of such limitation shall be excluded from the calculation of
Borrowing Base);
(c)the aggregate Borrowing Base Value of Speculative Housing Units and Model
Housing Units shall not exceed at any time sixty-five percent (65%) of the
aggregate of the Borrowing Base Value of





--------------------------------------------------------------------------------




Speculative Housing Units, Model Housing Units and Presold Housing Units (and
any amount in excess of such limitation shall be excluded from the calculation
of Borrowing Base); and
(d)the aggregate Borrowing Base, as otherwise calculated in accordance herewith,
shall be reduced by an amount equal to the Permitted Deferred Purchase Price
Debt Amount.
“Borrowing Base Certificate” means a report in substantially the form of Exhibit
B, certified by the chief executive officer or the chief financial officer of
the Borrower, setting forth the Borrowing Base Property, calculations required
to establish the Borrowing Base Value for each Borrowing Base Property, the
Borrowing Base for all Borrowing Base Properties as of a specified date, and a
calculation of the Permitted Deferred Purchase Price Debt Amount, all in form
and detail satisfactory to the Administrative Agent.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is located on Entitled Land and constitutes Land
Held for Development, Lots Under Development, Finished Lots, Presold Housing
Units, Speculative Housing Units or Model Housing Units; (b) such Property is
owned in fee simple by the Borrower or Subsidiary Guarantor; (c) such Property
is located in a Permitted Market; (d) with respect to such Property, no payment
or other material default by Borrower or a Subsidiary Guarantor in the payment
or performance of any assessment district obligations, special facility
obligations or other similar obligations has occurred and is continuing with
respect to such Property); (e) such Property is not subject to any Liens other
than Permitted Liens; (f) if a Trigger Event has occurred (and the initial 90
day period after the occurrence of such Trigger Event or such longer period as
Administrative Agent shall agree in its reasonable discretion has lapsed), the
Mortgage Requirements have been satisfied with respect to such Property; (g) if
all or any portion of such Property secures Permitted Deferred Purchase Price
Debt, no enforcement action has been taken or is threatened to be taken by any
holder of such Permitted Deferred Purchase Price Debt; and (h) if a Trigger
Event has occurred and all or any portion of such Property secures Permitted
Deferred Purchase Price Debt, the Administrative Agent and the holder(s) of such
Permitted Deferred Purchase Price Debt shall have entered into a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent.
(b)The definition of “Permitted Liens” in Section 1.1 of the Credit Agreement is
hereby amended by amending clause (h) so that it reads, in its entirety, as
follows:
(h)    Liens on Property purchased, in part, with Permitted Deferred Purchase
Price Debt that secure such Permitted Deferred Purchase Price Debt;
(c)Section 1.1 of the Credit Agreement is hereby amended to add the following
definitions in appropriate alphabetical order:
“Permitted Deferred Purchase Price Debt” means Indebtedness in the nature of
deferred purchase price (including earnout, deferred additional payment or
similar incentive arrangements) owed to sellers of Land and incurred by the
Borrower or a Subsidiary in connection with the purchase of such Land in an
amount reasonably projected in good faith by the Borrower to be payable to such
seller not to exceed $4,000,000 in the aggregate outstanding at any time.
“Permitted Deferred Purchase Price Debt Amount” means, with respect to Permitted
Deferred Purchase Price Debt, the aggregate amount reasonably projected in good
faith by the Borrower to be payable by the Borrower or any Subsidiary to any
holder thereof.
(d)Section 9.3 of the Credit Agreement is hereby amended so that it reads, in
its entirety, as follows:
Section 9.3 Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit N (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Borrower (a) setting forth in reasonable detail as of the end of such
fiscal





--------------------------------------------------------------------------------




quarter or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1; (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure; and (c) containing a representation by the
Borrower that the amount of payments to be made with respect to Indebtedness in
the nature of deferred purchase price (including earnout, deferred additional
payment or similar incentive arrangements) owed to sellers of Land and incurred
by the Borrower or a Subsidiary in connection with the purchase of such Land is
not, as of the date of such certificate, reasonably projected in good faith by
the Borrower to exceed $4,000,000 in the aggregate.
(e)Section 9.4 of the Credit Agreement is amended to (i) replace the “; and” at
the end of clause (w) with “;”; (ii) replace the “.” at the end of clause (x)
with “; and”; and (iii) add the following as a new clause (y) at the end
thereof:
(y)    Prompt notice, but in any event within five (5) Business Days, of the
taking or threatened taking by any holder of Permitted Deferred Purchase Price
Debt of an enforcement action against any Property, the Borrower, or any
Subsidiary Guarantor.
(f)Section 10.6 of the Credit Agreement is amended to (i) replace the “; and” at
the end of clause (n) with “;”; (ii) replace the “.” at the end of clause (o)
with “; and”; and (iii) add the following as a new clause (p) at the end
thereof:
(p)    Permitted Deferred Purchase Price Debt.
SECTION 3.Miscellaneous.
(a)Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrower and each of the Subsidiary Guarantors.
(b)Loan Document. For the avoidance of doubt, the Borrower, the Lenders party
hereto and the Administrative Agent hereby acknowledge and agree that this
Agreement is a Loan Document.
(c)No Novation or Mutual Departure. The Borrower expressly acknowledges and
agrees that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above; and (ii) nothing in this Agreement shall affect or limit the
Administrative Agent’s or Lenders’ right to demand payment of liabilities owing
from the Borrower to the Administrative Agent or any Lender under, or to demand
strict performance of the terms, provisions and conditions of, the Credit
Agreement and the other Loan Documents, to exercise any and all rights, powers,
and remedies under the Credit Agreement or the other Loan Documents or at law or
in equity, or to do any and all of the foregoing, immediately at any time after
the occurrence of a Default or an Event of Default under the Credit Agreement or
the other Loan Documents.
(d)Ratification. The Borrower (i) hereby restates, ratifies, and reaffirms each
and every term, covenant, and condition, as modified by this Agreement, set
forth in the Credit Agreement and the other Loan Documents to which it is a
party effective as of the date hereof and (ii) restates and renews each and
every representation and warranty heretofore made by it in the Credit Agreement
and the other Loan Documents as fully as if made on the date hereof and with
specific reference to this Agreement and any other Loan Documents executed or
delivered in connection herewith (except with respect to representations and
warranties made as of an expressed date, in which case such representations and
warranties shall be true and correct as of such date).
(e)No Default. To induce the Administrative Agent and the Lenders party hereto
to enter into this Agreement and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and





--------------------------------------------------------------------------------




conditions thereof), the Borrower hereby acknowledges and agrees that, as of the
date hereof, and after giving effect to the terms hereof, there exists (i) no
Default or Event of Default and (ii) no right of offset, defense, counterclaim,
claim, or objection in favor of the Borrower or any Subsidiary Guarantor arising
out of or with respect to any of the Loans or other obligations of the Borrower
or the Subsidiary Guarantor owed to the Administrative Agent and the Lenders
party hereto under the Credit Agreement or any other Loan Document.
(f)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Agreement may be executed by each party on separate copies, which copies,
when combined so as to include the signatures of all parties, shall constitute a
single counterpart of the Agreement.
(g)Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
(h)Recitals Incorporated Herein. The preamble and the recitals to this Agreement
are hereby incorporated herein by this reference.
(i)Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
(j)Further Assurances. The Borrower agrees to take, at Borrower’s sole cost and
expense, such further actions as the Administrative Agent shall reasonably
request from time to time to evidence the amendments set forth herein and the
transactions contemplated hereby.
(k)Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
SECTION 4.Conditions Precedent. This Agreement shall become effective only upon
the satisfaction of the following conditions precedent:
(a)The Administrative Agent shall have received each of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:
(i)     counterparts of this Agreement duly executed by the Borrower, the
Requisite Lenders and the Administrative Agent; and
(ii)    counterparts of the Consent, Reaffirmation, and Agreement of Subsidiary
Guarantors attached hereto duly executed by each of the Subsidiary Guarantors.
(b)the Borrower shall have paid to the Administrative Agent all fees and
expenses incurred in connection with the preparation, negotiation and closing of
this Agreement and the documents, instruments and agreements related thereto, if
the same have been invoiced in reasonable detail delivered to the Borrower at
least one Business Day before the earlier of (i) the satisfaction of the
conditions in Section 4(a) above and (ii) the date of this Agreement becomes
effective.


[SIGNATURES ON FOLLOWING PAGES.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Borrower, the Administrative Agent, and the
Lenders party hereto has caused this Agreement to be duly executed by its duly
authorized officer as of the day and year first above written.


 
BORROWER:
 
 
 
LGI HOMES, INC.,
 
a Delaware corporation
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Chief Executive Officer








--------------------------------------------------------------------------------




                


 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
 
Administrative Agent and as Lender
 
 
By:
/s/ Douglas K. Carmin
Name:
Douglas K. Carmin
Title:
Senior Vice President

                        





--------------------------------------------------------------------------------






:                     
 
FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Ted Smith
Name:
Ted Smith
Title:
Senior Vice President

        





--------------------------------------------------------------------------------






                
 
DEUTSCHE BANK AG NEW YORK
 
BRANCH, as a Lender
 
 
By:
/s/ Dusan Lazarov
Name:
Dusan Lazarov
Title:
Director
 
 
 
 
By:
/s/ Peter Cucchiara
Name:
Peter Cucchiara
Title:
Vice President

            





--------------------------------------------------------------------------------




                        
                            
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Mohammad S. Hasan
Name:
Mohammad S. Hasan
Title:
Executive Director






--------------------------------------------------------------------------------




                        
 
TAIWAN COOPERATIVE BANK, LTD., acting
 
through its Los Angeles Branch, as a Lender
 
 
By:
 
Name:
 
Title:
 

            





--------------------------------------------------------------------------------




                        
 
CREDIT SUISSE AG, CAYMAN ISLANDS
 
BRANCH, as a Lender
 
 
By:
/s/ William O'Daly
Name:
William O'Daly
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Karim Rahimtoola
Name:
Karim Rahimtoola
Title:
Authorized Signatory

        





--------------------------------------------------------------------------------








        
 
CHANG HWA COMMERCIAL BANK, LTD.,
 
NEW YORK BRANCH, as a Lender
 
 
By:
 
Name:
 
Title:
 

                





--------------------------------------------------------------------------------






        
 
ACADEMY BANK, N.A., as a Lender
 
 
By:
/s/ Jason Hilpipre
Name:
Jason Hilpipre
Title:
Vice President








--------------------------------------------------------------------------------




                    


                
 
FLAGSTAR BANK, FSB, as a Lender
 
 
By:
/s/ Jerry C. Schillaci
Name:
Jerry C. Schillaci
Title:
Vice President

            





--------------------------------------------------------------------------------






                
 
COMPASS BANK, as a Lender
 
 
By:
/s/ Brock Tautenhahn
Name:
Brock Tautenhahn
Title:
Senior Vice President

            





--------------------------------------------------------------------------------




        
 
CADENCE BANK, N.A., as a Lender
 
 
By:
/s/ Evans N. Gunn
Name:
Evans N. Gunn
Title:
Senior Vice President

                    





--------------------------------------------------------------------------------






        
 
ZB, N.A. DBA AMEGY BANK, as a Lender
 
 
By:
/s/ Eric Wojner
Name:
Eric Wojner
Title:
Senior Vice President

                    





--------------------------------------------------------------------------------










CONSENT, REAFFIRMATION, AND AGREEMENT OF SUBSIDIARY GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing First
Amendment to and Waiver Under Amended and Restated Credit Agreement (the
“Agreement”), (b) consents to the execution and delivery of the Agreement, and
(c) reaffirms all of its obligations and covenants under that certain (i)
Amended and Restated Subsidiary Guaranty dated as of May 27, 2016 (as heretofore
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), (ii) Amended and Restated Hazardous Materials Indemnity Agreement
dated as of May 27, 2016 (as heretofore amended, restated or otherwise modified
from time to time, the “Hazardous Materials Indemnity Agreement”), and (iii)
each of the Loan Documents to which it is a party (together with the Subsidiary
Guaranty and Hazardous Materials Indemnity Agreement, as heretofore amended,
restated or otherwise modified from time to time, the “Guarantor Documents”),
and agrees that none of its obligations and covenants shall be reduced or
limited by the execution and delivery of the Agreement.


This Consent, Reaffirmation, and Agreement of Subsidiary Guarantors (this
“Consent”) may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument. This Consent may be
executed by each party on separate copies, which copies, when combined so as to
include the signatures of all parties, shall constitute a single counterpart of
the Consent. Delivery by one or more parties hereto of an executed counterpart
of this Consent via facsimile, telecopy, or other electronic method of
transmission pursuant to which the signature of such party can be seen
(including, without limitation, Adobe Corporation’s Portable Document Format)
shall have the same force and effect as the delivery of an original executed
counterpart of this Consent. Any party delivering an executed counterpart of
this Consent by facsimile or other electronic method of transmission shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability, or binding effect of this Consent.


[CONTINUED ON FOLLOWING PAGE.]





--------------------------------------------------------------------------------






Dated as of September 12, 2016:




 
SUBSIDIARY GUARANTORS:


LGI HOMES-PRESIDENTIAL GLEN, LLC
LGI HOMES - FW, LLC
LGI HOMES-TEXAS, LLC
LGI HOMES - E SAN ANTONIO, LLC
LGI HOMES - WINDMILL FARMS, LLC
LGI HOMES - FLORIDA, LLC
LGI HOMES - SUNRISE MEADOW, LLC
LGI HOMES CORPORATE, LLC
LGI HOMES AZ SALES, LLC
LGI HOMES - NC, LLC
LGI HOMES - SC, LLC
LGI HOMES - TENNESSEE, LLC
LGI HOMES - WASHINGTON, LLC
LGI HOMES AZ CONSTRUCTION, LLC
LGI HOMES - GLENNWILDE, LLC
LGI HOMES - ARIZONA, LLC
LGI HOMES - GEORGIA, LLC
LGI HOMES - NEW MEXICO, LLC
LGI HOMES NM CONSTRUCTION, LLC
LGI HOMES - COLORADO, LLC
LGI HOMES - OREGON, LLC
LGI HOMES - MAPLE LEAF, LLC
LGI HOMES AVONDALE, LLC
LGI HOMES - STERLING LAKES PARTNERS, LLC
LGI CROWLEY LAND PARTNERS, LLC
LGI HOMES - MAPLE PARK, LLC
LGI HOMES-SONTERRA, LLC
LGI HOMES - BLUE HILLS, LLC
LGI HOMES - KRENSON WOODS, LLC
LGI HOMES - OAK HOLLOW PHASE 6, LLC
LUCKEY RANCH PARTNERS, LLC
LGI HOMES SERVICES, LLC
 
 
 
 
By:
LGI Homes Group, LLC,
 
its Manager
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager



[Signature Page - Consent, Reaffirmation and Agreement of Subsidiary Guarantors]











--------------------------------------------------------------------------------




 
RIVERCHASE ESTATES PARTNERS, LLC
 
 
 
 
By:
LGI Homes Group, LLC,
 
its Sole Member
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager







 
LGI HOMES GROUP, LLC
 
 
 
 
By:
/s/ Eric T. Lipar
Name:
Eric T. Lipar
Title:
Manager

























































[Signature Page - Consent, Reaffirmation and Agreement of Subsidiary Guarantors]



